Exhibit 10.2
 
 
STOCK PURCHASE AGREEMENT
 
          THIS STOCK PURCHASE AGREEMENT (the “Agreement”), dated as of July 2,
2009, is entered into by and among Gideon Taylor (“Purchaser”), Genesis Group
Holdings Inc. (hereinafter referred to as the “Company” or “Seller”),
 
          WHEREAS, Company as Seller desires to sell, transfer and assign to
Purchaser, and Purchaser desires to purchase from Company, newly issued common
stock (the “Purchased Shares”) by the Company, as more fully described and upon
the terms and subject to the conditions set forth herein, and to enter into the
other transactions as described herein; and
 
          WHEREAS, Michael D, Farkas and/or his affiliated companies
(hereinafter “Creditors”) hold certain convertible debt obligations of the
Company (the “Notes”), which may convert to up to 4.9% of the Company’s Common
Stock, and have full knowledge of Company’s operations and affairs;
 
          NOW, THEREFORE, in consideration of the mutual agreements, covenants,
representations and warranties expressly contained herein, the receipt and
sufficiency of which are hereby acknowledged, and subject to the terms and
conditions hereinafter set forth, and intending to be legally bound hereby, the
parties hereto hereby agree as follows:
 
ARTICLE I
PURCHASE OF SHARES
 
         1. Agreements to Sell and Purchase. Subject to the express terms and
conditions of this Agreement, provided Purchaser is not in default (as defined
herein) hereof on the date of any closing, and in exchange for the Purchase
Prices to be paid as provided herein, the Closing the Company shall sell,
assign, convey, transfer and deliver to Purchaser, free and clear of all Liens,
and Purchaser shall purchase, acquire and take assignment and delivery of, the
Shares, the “Shares” shall mean TWENTY FIVE MILLION FIVE HUNDRED THOUSAND
(25,500,000) of newly issued Common Stock issued by the Company, on a
fully-diluted basis.
 
         a. Closing.
 
         (i)  The closing (the “Closing”) shall take place at the offices of
________, at 10:00 A.M. on ________. The Closing, and all transactions to occur
at the Closing, shall be deemed to have taken place at, and shall be effective
as of, 12:01 A.M. on the date of the Closing.
 
         (ii)  Purchase Price; Payment of Consideration. The purchase price for
the Purchased Shares (the “Purchase Price”) shall be One Hundred Dollars
($100.00).
 


 
1

--------------------------------------------------------------------------------

 


 
         (iii) Reverse Merger At Closing, or within thirty (30) days thereof,
the Company shall affect the purchase and reverse merger through an exchange of
approximately ________shares of common stock with both Digital Communications
Services, Inc., a Florida Corporation and Southern Technologies Services Inc.,
an Alabama Corporation (the “Mergers”). As part of the reverse merger, there
will be a reverse split of the Company’s common stock of not more than 100 to 1.
 
ARTICLE II
PURCHASE AND CONVERSION OF NOTES
 
         2.1 Convertible Notes. At Closing all original Convertible Notes from
the Company to Creditors that have not been converted shall be held in escrow by
Michael I. Bernstein, P.A., 1688 Meridian Avenue, Suite #418, Miami Beach,
Florida 33139, as Escrow Agent, pending completion of the Mergers by Purchaser.
Upon completion of the Mergers, in consideration of the sum paid in 2.2, the
Notes shall be released from escrow by Escrow Agent and either transferred or
assigned at the direction of Purchaser (provided, however, that the Notes may
not be converted by Purchaser or any assignee for a combined total of more than
TWO MILLION (2,000,000.00) post split Common Shares) Any debt not converted
shall be deemed satisfied, canceled and void by the Company. In the event of a
default under Paragraph 5.1(i), the Notes shall be released by Escrow Agent to
Michael D. Farkas who may, along with any affiliated entities, convert his debt
to stock at S.0001 per share of Common Stock under the same terms and conditions
of the Creditors current Notes.
 
         2.2 Purchase Price. The Purchase Price for the non-converted Notes (the
“Note Purchase Price”) shall be One Hundred Dollars ($100.00).
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF
THE COMPANY AS SELLER
 
         The Company makes to the Purchaser the following representations and
warranties:
 
         3.1 Organization and Standing of the Company. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Florida, and is entitled to own or lease its properties and to
carry on its business as and in the places where such properties are now owned,
leased or operated. The Company has full corporate power and other authority to
enter into this Agreement and to consummate the transactions contemplated
hereby. The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly and validly authorized by all
necessary corporate action on the part of the Company and is the valid and
binding obligation of the Company enforceable in accordance with its terms.
Neither the execution nor the consummation of this Agreement will conflict with
or result in a breach or default under, or result in the creation of any lien,
security interest, charge or encumbrance upon the Units and the underlying
securities, or any of the properties or assets of the Company as a result of the
terms, conditions or provisions of any contract, note, mortgage or any other
agreement, instrument or obligation to which the Company is a party or by which
the Company or any of its properties or assets may be bound.
 


 
2

--------------------------------------------------------------------------------

 


 
         3.2 Capitalization. There are Fifty Million (50,000,000) shares of
preferred stock authorized with none outstanding. There are Five Hundred Million
(500,000,000) shares of Common Stock of the Company at $.0001 par value per
share, of which One Million Seven Nine Thousand Twenty (1,079,020) shares are
presently issued and outstanding. The Company has not granted, issued or agreed
to grant, issue or make any warrants, options, subscription rights or any other
commitments of any character relating to the issued or unissued shares of
capital stock of the Company except as previously discussed in the Company’s
reports filed under the Securities Exchange Act of 1934 or otherwise disclosed
to the Purchaser.
 
                  a.
At the Closing of this transaction and giving effect to shares to be issued to
or purchased by Purchaser, there will be 50,000,000 shares issued and
outstanding and no options or warrants outstanding. The Company will issue
25,500,000 common shares to Purchaser; The Company will issue 8,500,000 common
shares as a due diligence and advisory fees previously agreed to. From this sum,
Stenton Leigh Group, Inc. (“SLGI”) will receive 5,000,000 common shares, and Max
Equity LLC (“MAX”) will receive 3,500,000. All these newly issued shares will be
held in escrow by counsel for Seller until completion of the acquisition of both
Southern Technology Services Inc. (“ST. S”) and Digital Communications Services,
Inc (“DCS”).

 
                  b.
Except as set forth in paragraph 2.1 above , at Closing there will be the
following common shares outstanding, after retirement of all convertible debt,
warrants, options, etc.:

 

   
# of Shares
 
Existing Company Shareholders
    1,079,020  
Creditors
    14,920,980  
SLGI
    5,000,000  
MAX
    3,500,000  
Purchaser
    25,500,000  
TOTAL:
    50,000,000  

 
                  c.
Upon the completion of the Mergers with STS and DCS as set forth above, the
Company and the Creditors will release from escrow the shares purchased and
issued to the Purchaser, SLGI and MAX.

 
                  d.
The Company acknowledges that the aforementioned share acquisition/reverse
merger as contemplated herein and in the Parties’ prior Letter of Intent, will
be consummated through the issuance of additional shares to the companies being
acquired.

 
                  e.
The 24,500,000 shares not owned by Purchaser, as set forth herein, will
represent an ownership interest of not less than five percent (5%) of the total
issued and outstanding shares of the Company after completion of the Closing and
reverse merger contemplated herein.

 





 
3

--------------------------------------------------------------------------------

 


 
                  f.
Upon the twelve months anniversary of the Closing, the 24,500,000 shares not
owned by Purchaser herein shall have a minimum liquidly trading stock market
value of $2.5 million or a per share value of $.10/share. This $2.5 million
value will be guaranteed by the Purchaser and the Company as set forth under
Article IV herein. If the value is less than $2.5 million in total for the
24,500,000 shares not owned by Purchaser per share value of $.10 per share, then
the Company will make such share adjustment issuance to these shareholders such
that they have a value on the twelfth month anniversary after the Closing of
$2.5 million or a per share value of $.10. This stock market value will be
determined by taking the average closing price of the Company’s Common Stock for
twenty (20) trading days before this anniversary.

 
                  g.
In the event that any of the 24,500,000 shares not owned by Purchaser are sold
prior to the 12 month anniversary of the Closing, than any guaranty as to the
value of those shares shall be null and void.

 
                  h.
The Company and/or its designated assigns will purchase from Creditors 2,000,000
shares of free trading stock at a price of $.05/share, within 120 days from the
date of the Mergers. When effectuating the aforesaid purchase of 2,000,000
shares of free trading stock, the Company or its assigns shall notify the
Creditors in writing of their intent to purchase subsequent to which the
Creditors shall deposit those shares into a brokerage account and the Company
and/or its designated assigns shall purchase the shares from such brokerage
account in one or more transactions during the 120 day period.

 
         3.3    Properties. The Company has good and unencumbered title to and
the right to the use of all of its properties and assets.
 
         3.4    Disclosure and Liabilities. Except with respect to the
liabilities and obligations disclosed in such periodic reports, the Company has
no material liabilities, obligations or commitments of any nature, whether
liquidated or unliquidated, absolute or contingent.
 
         3.5   Delivery of Periodic Reports; Compliance with 1934 Act. The
Company has or will have provided the Purchaser with access to all of its
periodic reports filed with the Securities and Exchange Commission since January
1, 2007. The Company has filed all required periodic reports and is in
compliance with its reporting obligations under the Securities Exchange Act of
1934 as a result of having been registered under Section 12(g) of that Act. All
reports filed pursuant to such Act are complete and correct in all material
respects.
 
         3.6    Full Disclosure. No representation or warranty by the Company in
this Agreement or in any exhibit or document to be delivered pursuant hereto
contains or will contain any untrue statement of a material fact or omits or
will omit to state any material fact necessary to make any statement herein or
therein not material misleading or necessary to a complete and correct
presentation of all material aspects of the business of the Company which would
materially adversely affect the business of the Company and the transactions
contemplated hereby.
 


 
4

--------------------------------------------------------------------------------

 




 
ARTICLE IV
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION
 
         4.1    Survival of Representations and Warranties. Notwithstanding any
right of the Purchaser fully to investigate the affairs of the Company, the
Company shall have the right to rely fully upon the representations, warranties,
covenants and agreements of the Company contained in this Agreement or in any
document delivered to the Purchaser by the Company or any of its
representatives, in connection with the transactions contemplated by this
Agreement. All such representations, warranties, covenants and agreements shall
survive the execution and delivery hereof for twelve (12) months following the
date hereof.
 
         4.2    Obligation of the Company to Indemnify. Subject to the
limitations on the survival of representations and warranties contained herein,
the Company hereby agrees to indemnify, defend and hold harmless the Purchaser
from and against any losses, liabilities, damages, deficiencies, costs or
expenses (including interest, penalties and reasonable attorneys, fees and
disbursements) based upon, arising out of or otherwise due to any inaccuracy in
or any breach of any representation, warranty, covenant or agreement of the
Company contained in this Agreement or in any document or other writing
delivered pursuant to this Agreement.
 
ARTICLE V
MISCELLANEOUS
 
         5.1    Default by Purchaser/Guaranty
 
          (i) Default. In the event Purchaser fails to conduct a reverse merger
of both Digital Communications Services, Inc. and Southern Technologies Services
Inc., within thirty (30) days of Closing as set forth in Paragraph l(a)(iii)
hereunder, same shall serve as a default under this Agreement. Upon any such
default, the 25,500,000 Common Shares issued to Purchaser and held in escrow by
Michael I. Bernstein, P.A., 1688 Meridian Avenue, Suite #418, Miami Beach,
Florida 33139, as Escrow Agent, pending completion of the Mergers by Purchaser
shall be repurchased by the Company in a Treasury Transaction for an amount of
$.0001 per share after which this Agreement shall terminate and Company and
Purchaser shall have no further obligation one to the other under the terms of
this Agreement.
 
          (ii) MAX/SLGI. In the event of a default by Purchaser under Paragraph
5(i) above, the 8,500,000 Common Shares issued to MAX/SLGI and held in escrow by
Michael I. Bernstein, P.A., 1688 Meridian Avenue, Suite #418, Miami Beach,
Florida 33139, as Escrow Agent, pending completion of the Mergers by Purchaser
shall be repurchased by the Company in a Treasury Transaction for an amount of
$.0001 per share after which this Agreement shall terminate and Company,
Purchaser MAX and SLGI shall have no further obligation one to the other under
the terms of this Agreement.
 
          (iii) Guaranty by Company. Upon completion of the Mergers as set forth
in Paragraph l(a)(iii) hereunder, the $2.5 million value set forth in Paragraph
3.2(f) will be guaranteed by the Purchaser and the Company. If the value is less
than $2.5 million then
 


 
5

--------------------------------------------------------------------------------

 




 
          (iv) Buyer hereby acknowledges that Escrow Agent is the attorney for
some Existing Company Shareholders in this transaction, and agrees that Escrow
Agent may represent said in connection with any and all matters, including
without limitation, the transaction contemplated by this Agreement and
including, without limitation, any action arising out of this Agreement;
provided that in no event shall Purchaser be responsible for payment of any fees
incidental to any such representation.
 
         5.3 Entire Agreement. This Agreement (including the Recitals and any
Exhibits hereto) contains the entire agreement among the parties with respect to
the purchase of the Units and related transactions and supersedes all prior
agreements, written or oral, with respect thereto.
 
         5.4 Waivers and Amendments. This Agreement may be amended, modified,
superseded, canceled, renewed or extended, and the terms and conditions hereof
may be waived, only by a written instrument signed by the parties or, in the
case of a waiver, by the party waiving compliance. No delay on the part of any
party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any waiver on the part of any party of any right,
power or privilege hereunder, nor any single or partial exercise of any right,
power or privilege hereunder, preclude any other or further exercise thereof or
the exercise of any other right, power or privilege hereunder. The rights and
remedies herein provided are cumulative and are not exclusive of any rights or
remedies which any party may otherwise have at law or in equity. The rights and
remedies of any party based upon, arising out of or otherwise in respect of any
inaccuracy in or breach of any representation, warranty, covenant or agreement
contained in this Agreement shall in no way be limited by the fact that the act,
omission, occurrence or other state of facts upon which the claim of any
inaccuracy or breach is based may also be the subject matter of any other
representation, warranty, covenant or agreement contained in this Agreement (or
in any other agreement between the parties) as to which there is no inaccuracy
or breach.
 
         5.5 Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State of Florida.
 
         5.6 No Assignment, this Agreement is not assignable except by operation
of law.
 
         5.7 Headings. The headings in this Agreement are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement.
 
         5.8 Severability of Provisions. The invalidity or unenforceability of
any term, phrase, clause, paragraph, restriction, covenant, agreement or other
provision of this Agreement shall in no way affect the validity or enforcement
of any other provision or any part thereof.
 
         5.9 Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall constitute an original copy
hereof, but all of which together shall be considered but one and the same
documents.
 
SIGNATURE PAGE TO FOLLOW
 

 
 
6

--------------------------------------------------------------------------------

 


 
the Company will make such share adjustment issuance to these shareholders such
that they have a value on the twelfth month anniversary after the Closing of
$2.5 million. If upon the expiration of twelve (12) months following the
Closing, the value of the 24,500,000 shares not owned by Purchaser herein shall
have a minimum liquidly trading stock market value of $2.5 million or a per
share value of $.10 and the Company is unable to effectively make a share
adjustment to satisfy its obligation hereunder, Company and Purchaser shall be
deemed in default of this Agreement and the Company shall be responsible to the
Existing Shareholders for the full amount of the guaranteed One Million Six
Hundred Thousand Dollar ($1,600,000.00) to be earned by the Existing Company
Shareholders.
 
         5.2 Escrow Agent. The Escrow Agent for purposes of this Agreement shall
be: Michael I. Bernstein, P.A., 1688 Meridian Avenue, Suite #418, Miami Beach,
Florida 33139, Tel. (305) 672-9544, Fax. (305) 672-4572. Except for the
obligations contained in Section 6.4 of this Agreement, the Escrow Agent is not
a party to and is not bound by any other agreement between Company and
Purchaser. The duties and obligations of the Escrow Agent shall be determined
solely by the express provisions of this Agreement and the Escrow Agent shall
not be liable except for the performance of such duties and obligations as are
specifically set forth in this Agreement.
 
          (i) The Escrow Agent acts hereunder as a depository only and is not
responsible for or liable in any manner whatsoever for the sufficiency,
correctness, genuineness or validity of any funds, documents or other materials
deposited with it. The Escrow Agent shall not be required to defend any legal
proceeding which may be instituted against it with respect to the subject matter
of this Agreement unless it is requested to do so by one of the parties and is
indemnified by such requesting party to the Escrow Agent’s satisfaction against
the cost and expenses including attorneys’ fees of such defense, unless arising
from the Escrow Agent’s bad faith or willful misconduct. The Escrow Agent shall
not be required to institute legal proceedings of any kind. The Escrow Agent
shall not be required to perform any acts which will violate any law or
applicable rules of any governmental agency.
 
          (ii) Company and Purchaser, jointly and severally, covenant and agree
to indemnify the Escrow Agent and hold it harmless without limitation from and
against any loss, liability or expense of any nature incurred by the Escrow
Agent arising out of or in connection with this Agreement or with the
administration of its duties hereunder, including but not limited to legal fees
and other costs and expenses of defending or preparing to defend against any
claim or liability in the premises, unless such loss, liability or expense shall
be caused by the Escrow Agent’s gross negligence, bad faith, or willful
misconduct, hi no event shall the Escrow Agent be liable for indirect, punitive,
special or consequential damages.
 
          (iii) If Escrow Agent is uncertain for any reason whatsoever as to its
duties or rights hereunder, notwithstanding anything to the contrary herein,
Escrow Agent may decline to take any action whatsoever seek Court intervention
for adjudication and Escrow Agent shall be entitled to rely upon the decision of
such court.
 

 
 
7

--------------------------------------------------------------------------------

 
 
          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed and delivered as of the date first above written.

       
GENESIS GROUP HOLDINGS INC.
     
By;
         
As authorized signatory for Genesis Group Holdings Inc.
       
Dated:
 /s/        
By:
   
Michael Farkas, Individually and as the authorized signatory or Atlas Equity
Group, Inc., The Farkas Group, Inc. and The Atlas Group of Companies, LLC
     
Dated:
July 2, 2009        
By:
   
Gideon Taylor
       
Dated:
 

 

 
 
8

--------------------------------------------------------------------------------

 
 
          IN WITNESS WHEREOF, the parties hereto bave caused this Agrcemcnl to
be executed and delivered as of the date first above written.
 
GENESIS GROUP HOLDINGS INC.

       
GENESIS GROUP HOLDINGS INC.
     
By;
 /s/        
As authorized signatory for Genesis Group Holdings Inc.
       
Dated:
7/2/09        
By:
   
Michael Farkas, Individually and as the authorized signatory or Atlas Equity
Group, Inc., The Farkas Group, Inc. and The Atlas Group of Companies, LLC
     
Dated:
         
By:
   
Gideon Taylor
       
Dated:
 



 


 
9

--------------------------------------------------------------------------------

 